*450Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of bookends, candlesticks, trays, candelabra, brass irons, brass boxes, bowls, and pin trays similar to those the subject of United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (24 id. 114, T. D. 48415), and Abstracts 23529, 24575, 25667, 28783, 29478, 29490, 29548, 30158, 30942, 32040, 32416, 32627, 32915, 33144, 33928, 34951, 30099, and 32415. The claim at 40 percent under paragraph 339 was therefore sustained.